Title: John Adams to John Quincy Adams, 23 April 1794
From: Adams, John
To: Adams, John Quincy


          
            Dear Sir
            Philadelphia April 23. 1794
          
          If the combined Powers are exhausted by their Exertions The French must be no less distressed by theirs, and each Party thinks it is contending for Existence.— My Calculation is that the other 

Powers in Combination will hold out as long as England although Spain and Prussia may Slacken their Exertions: and that England will continue the War till the Three Per Cents Consolidated fall to fifty five or perhaps a little lower. This Campaign and next Winters Budget may reduce them from 68 where they now are to 60 and the Campain of 1795 and the Budget of 1796 will bring them down to 52 or 53— Then they must make Peace or become Bankrupt.— If America next Winter Should be forced into the War, the Stocks will fall more rapidly.
          I congratulate the People of the Massachusetts upon the Discovery that they are not base and ungrateful enough to disgrace, in his last moments the Man to whom they are under the greatest Obligations. What a Tryumph it would have been to Despots through the World, to have Seen Sam. Adams forsaken by the People.!
          I approve of your caution in political matters. These are times when Such Circumspection is as much a Duty as an Interest.
          The Mediocrity of Fortune that you profess or affect ought not to content you.— You come into Life with Advantages which will disgrace you, if your success is médiocre.— And if you do not rise to the head not only of your Profession but of your Country it will be owing to your own Laziness Slovenliness and Obstinacy.
          Is there Such a Book in Boston as Précis du Droit des Gens moderne De L’Europe, fondé Sur les Traités et L’Usage. Auquel on a joint la Liste des principaux Traités conclus depuis 1748 jusqu’à present avec l’indication des Ouovages ou ils Se trouvent.
          Par Mr. Martens Professeur ordinaire en droit de la nature et des gens, et Assesseur de la Faculté des Droits en L’Universite de Gottinque. in two Vol. 12mo. It is somewhat like De Mablys Droit Publique de L’Europe fonde sur les Traites.
          This Professor Martens, to be sure, has had three of King George’s sons, three British Princes under his Care, and his Work is dedicated to them Erneste Auguste, Auguste Frederic and Adolphe Frederic.
          This Creature of their own, who to flatter them might make what Law of Nations he pleased, they quote as Authority to justify their orders of June 1793 for capturing all Provisions bound to France. Have I adopted a Style too much like that of Genet concerning Grotius & Vatell: if I have I ask Pardon of Mr Professor Martens and recommend his Book as a valuable Manuel. It is worth your writing to Holland for.
          
          I have no Faith in the Doctrine that England has a right to consider all France as blocked up and in a state of seige.— It is a very pernicious System and America ought to set her face against it.
          The other Doctrine too that they have a Right to capture our Vessells which have Produce of french Islands bound to Europe, is as arbitrary as the former.
          and the third that they have a right to consider all the West India Islands as in a State of Seige is as bad as the other two.
          I wish We had a Minister to The Empress of Russia and the other Northern Powers— If Russia connives at this maritime Tyranny she will hereafter repent of it.
          The Armed Neutrality ought to be revived.
          The French and English I see are confiscating Debts, and so are the Spaniards attaching shares in the Bank of st Charles. I wish you would enquire and ascertain these facts with their Dates. Pitt calls it Robbery and our Tracey calls it an Outrage on common Honesty— But Yet Pitt scruples not to commit Robbery in Retaliation for Robbery.
          certain Americans will not forget to quote his Example and Authority. Adieu
          
            J. A.
          
        